 Case 3:20-cr-30040-SMY Document 18 Filed 08/06/20 Page 1 of 2 Page ID #37




                     UNITED STATES DISTRICT COURT
                                             for the
                                    Southern District of Illinois


 UNITED STATES OF AMERICA

                    Plaintiff(s)

                        vs.                          Case Number: 3:20-cr-30040-SMY

 SARA DELASHMIT,

                   Defendant(s)


   FIRST MOTION TO CONTINUE FINAL PRETRIAL CONFERENCE AND TRIAL

       COMES NOW the Defendant, Sara Delashmit by and through her attorney David L.

Brengle, and she moves this Court to continue the final pretrial conference and trial for this matter.

In support of this request, the defendant offers the following:

   1. Sara Delashmit was arraigned on 06/22/2020. (Doc. 13).

   2. Magistrate Judge Gilbert Sison issued an order appointing the Public Defender. (Doc. 15).

   3. Hitherto, the government has made a very substantial disclosure of discovery materials.

       Accordingly, undersigned counsel needs a significant period of time to review such a large

       disclosure of documents.

   4. Additionally, undersigned counsel is engaging in plea negotiations with the government,

       and that work is ongoing.

   5. Undersigned Counsel has consulted with AUSA Luke Weissler about the prospect of

       continuing the final pretrial conference and trial, and he has no objection.
 Case 3:20-cr-30040-SMY Document 18 Filed 08/06/20 Page 2 of 2 Page ID #38




WHEREFORE, The Defendant requests that the trial and final pretrial conference be continued 60

days from its current setting or whatever period of time best comports with the Court’s calendar

in other matters.

                                               Respectfully Submitted,



                                               /s/ David L. Brengle
                                               DAVID L. BRENGLE
                                               Assistant Federal Public Defender
                                               650 Missouri Avenue, Room G10A
                                               East St. Louis, Illinois 62201
                                               (618) 482-9050

                                               ATTORNEY FOR DEFENDANT


                                   CERTIFICATE OF SERVICE

   The undersigned attorney hereby certifies that he has caused a true and correct copy of the foregoing
to be served upon:
                                           Luke Weissler
                                 Assistant United States Attorney
                                 Nine Executive Drive, Suite 300
                                 Fairview Heights, Illinois 62208

via electronic filing with the Clerk of the Court using the CM/ECF system this 6th day of August,

2020.


                                       /s/ David Brengle__
                                       DAVID BRENGLE
